Citation Nr: 1449280	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include sinusitis, bronchitis, and rhinitis.  


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file.  

On May 15, 2014, the Board sent a letter to inform the Veteran that his attorney of record, Drew N. Early, had withdrawn his power of attorney on the Veteran's appeal.  The letter explained that the Board would act as if the Veteran wished to represent himself unless he indicated otherwise within 30 days of the date of the letter.  The Veteran did not contact the Board within the allotted time.  Therefore, appellate review may continue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing an examination and obtaining a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (4) (2014).

The Veteran filed a March 2009 claim for entitlement to service connection for "a sinus condition/bronchitis."  The RO treated this as a claim for sinusitis and a claim for bronchitis, denying both.  The Veteran subsequently filed his Notice of Disagreement (NOD), prefacing his argument by stating that he did not have a sufficient medical background to diagnose "chronic sinus."  The Veteran stated that he was diagnosed with hay fever, sinus congestion, and other respiratory conditions during service.

Additionally, in the hearing before the DRO in April 2011, the Veteran's representative noted that the claim for service connection was for a respiratory condition and was subsequently "labeled" as sinusitis by the RO.  Later, when asked by the DRO whether the Veteran wished to add a new claim for rhinitis, as distinct from sinusitis, the Veteran's representative responded that the claim was for a respiratory ailment and that the claim should be broadly construed to include sinusitis, rhinitis, bronchitis, or any other respiratory condition.  Stating that the Veteran was not a doctor, the representative essentially argued that the Veteran's claim should not have been limited to a condition that was not diagnosed by a medical professional.  The Board agrees with the representative.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, and that a lay claimant generally lacks the expertise to identify the specific ailment associated with the symptoms.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for sinusitis, the issue on appeal encompasses a claim for service connection for an underlying respiratory condition, regardless of how it is diagnosed.  

Given the context provided by the Veteran's claim, the Veteran's NOD, and the hearing transcript before the DRO, the Board finds that the Veteran claimed entitlement to service connection for a respiratory disorder and that the Veteran did not intend to solely claim sinusitis or bronchitis as service connected when he filed his claim in March 2009.  Review of the Veteran's claims file reveals two VA examinations regarding the Veteran's claim for service connection for a respiratory condition.  The examinations only address the issue of sinusitis, and because they do that to the exclusion of any other potential respiratory condition, they are inadequate.  On remand, the VA examiner must provide an opinion as to whether any current respiratory condition had onset during or as a result of the Veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a relevant VA examination.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:

(a)  Identify any and all disorders of the Veteran's respiratory system since he first filed his claim in March 2009.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory condition present since March 2009 had onset during the Veteran's active service or was caused by his active service.  

The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  Then readjudicate the issue on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative, if he has obtained one, with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



